Citation Nr: 0107418	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-20 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


REMAND

According to the medical evidence of record, the veteran 
first was diagnosed with multiple sclerosis in 1995.  At that 
time he reported a history of pertinent symptoms since 1994.  
It is now, however, the appellant's position that service 
connection for multiple sclerosis is warranted because he 
first exhibited signs and symptoms of the disease if not 
during service, then within seven years of his separation 
from active duty in September 1981. 

Direct service connection may be granted for the disability 
of a veteran when the evidence shows affirmatively that the 
disability resulted from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  When a disease is first 
diagnosed after service, service connection nevertheless may 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service or by evidence 
that a presumption period applies.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2000).  For certain chronic diseases, such as 
multiple sclerosis, a presumption of service connection 
arises if a veteran with 90 days or more of continuous active 
service manifests the disease to a compensable degree within 
a prescribed period immediately following his or her 
separation.  For multiple sclerosis, the prescribed period is 
seven years. 38 C.F.R. §§ 3.307, 3.309.

Under the Veterans Claims Assistance Act of 2000, enacted 
during the pendency of this appeal, VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for a benefit before adjudicating that claim.  
See Veterans Claims Assistance Act of 2000, Pub. L.106-475, § 
3(a), 114 Stat. 2096 (2000).  The new legislation provides 
that VA must make reasonable efforts to obtain records 
pertinent to a claim, and if the records cannot be secured, 
must so notify the claimant.  Veterans Claims Assistance Act 
of 2000, Pub. L.106-475,
§ 3(a), 114 Stat. 2096, 2097-98 (to be codified at 38 U.S.C. 
§ 5103A).  It also requires VA to provide a medical 
examination or opinion if such is necessary to make a 
decision on a claim for compensation.  Id.  The Board finds 
that these duties have not been fulfilled in this case.  
Hence, a remand of the claim is required.

In this regard, the Board notes that an important question 
presented by this claim is whether symptomatology that the 
veteran insists he exhibited during the seven-year period 
immediately after service showed that he had multiple 
sclerosis at that time and to a degree that would make the 
condition compensable under the laws administered by VA.  See 
38 C.F.R. § 3.307.  The veteran has made his own statement 
and also introduced statements of witnesses attesting to 
symptoms he displayed within that post-service period.  
Neither the veteran nor his witnesses, however, have been 
shown to be medical experts of any kind.  While as layman 
they are competent to offer evidence of the existence of 
symptoms, Savage v. Gober, 10 Vet. App. 488, 495 (1997), they 
are not competent to relate them to any medical diagnosis or 
pathology.  See Voerth v. West, 13 Vet. App. 117, 120 (1999). 
A medical opinion from a physician, formulated after a review 
of the claims file, as to the etiology of the veteran's 
current multiple sclerosis must be obtained on remand so that 
the adjudication of the claim of entitlement to service 
connection for multiple sclerosis may be a fully informed 
one.

The Board notes as well that while the RO has advised the 
veteran of the kind of evidence he should present in order to 
substantiate his claim, it should fulfill the duty imposed by 
the Veterans Claims Assistance Act by actively assisting the 
veteran in obtaining such evidence.  It appears to the Board 
that there may be outstanding records of private treatment - 
- to include those of Mark E. DeBlois, M.D. and Allen Combs, 
M.D. - - that may be pertinent to the claim and dated nearer 
to the veteran's separation from service than those now on 
file.  The RO should secure all such records. 

Therefore, in light of the foregoing and the Veterans Claims 
Assistance Act of 2000, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
service connection for multiple 
sclerosis, to include his records of care 
and treatment with Mark E. DeBlois, M.D. 
and Allen Combs, M.D. dating from 
September 1981, if applicable, or first 
later date.  After the veteran responds, 
the RO should attempt to secure from 
treatment sources that he has identified 
copies of all records that have not 
previously been associated with the 
claims file.  All attempts to obtain this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim in concern.  The veteran 
then must be given an opportunity to 
respond.  

2.  The veteran then should be afforded a 
VA neurological examination to determine 
the onset and etiology of his multiple 
sclerosis.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the neurologist prior to the 
requested study, and each examination 
report should reflect that such a review 
was made.  After review of the service 
and post-service medical records, the 
neurologist should state whether it is at 
least as likely as not that multiple 
sclerosis became manifest during his 
active service or within seven years 
immediately following his separation from 
active service in September 1981.  If the 
opinion is in the affirmative, the 
examiner should identify how and when the 
disease was manifest during the seven 
years postservice presumptive period.  A 
complete rationale for all opinions 
should be provided.  All reports prepared 
in connection with these examinations 
should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review each 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO should then adjudicate the 
claim on the merits.  If the benefit 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and allow them an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

By this REMAND Board intimates no opinion, either legal or 
factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the veteran until he 
receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


